Citation Nr: 1517866	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-10 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disability manifested by pain of multiple joints in the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from May 1994 to September 1994 and from January 2003 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In June 2012 and July 2014 the Board remanded this issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran has a disability manifested by pain of multiple joints in the upper and lower extremities resulting from a medically unexplained chronic multisymptom illness.


CONCLUSION OF LAW

The Veteran's claimed disability manifested by pain of multiple joints in the upper and lower extremities may be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Given the favorable disposition to grant the claim for service connection for a disability manifested by pain of multiple joints, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1) (2014)). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5) (2014); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii) (2014).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §3.317(a) (3) (2014).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2014). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran seeks service connection for a disorder manifested by pain in multiple joints, to include his feet, left shoulder, knees, wrists, and hips.  In a June 2014 brief, the Veteran's representative asserted that the claimed condition had its onset during the Veteran's verified service in Southwest Asia (from May 2003 to April 2004) and that the condition is the result of an undiagnosed illness.

As noted above, the Board remanded this matter in June 2012 and July 2014 for further development.  As part of the June 2014 remand, the Board instructed the RO to provide an etiological medical opinion as to whether the claimed disability was due to an undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317 (2014).

The instructions specifically indicated that the examiner was to determine whether the Veteran's joint pain was due to a known diagnostic entity, meaning of a conclusive pathophysiology or etiology, and if so, if the diagnosed disorder was at least as likely as not related to his military service, to include service in the Persian Gulf.

In accordance with the remand instructions, the Veteran underwent a VA examination in September 2014.  The examiner opined that the Veteran's disability pattern was a disease without clear and specific etiology but with a known diagnosis.  The examiner noted that the Veteran's disability was related to skeletal condition (multiple bone infarcts) that had an unknown etiology.  An opinion regarding its relation to the Veteran's service in Southwest Asia could not be given without resorting to mere speculation.

The examiner also noted that the Veteran's condition of multiple bone infarcts at the extremities was under investigation by an orthopedic specialists staff presently and that no etiology had been found for the Veteran's condition.  The medical literature was inconclusive and not supportive regarding the etiology of this condition secondary to the toxic exposures such as the ones that occurred in the Persian Gulf.

The examiner also noted that the Veteran had no complaints of joint pain and that the pain was described as long bong bones of the upper and lower extremities.  For that reason, the bone examination was done at this evaluation and the physical examination was normal for all body joints.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a disability manifested by pain of multiple joints as due to an unexplained chronic multisymptom illness is warranted.

As a threshold matter, the Board notes again that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to unexplained chronic multisymptom illnesses incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

As noted above, a "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  In this instance, as determined by the September 2014 VA examiner, the Veteran's symptoms have a known diagnosis (multiple bone infarcts) which were related to a skeletal condition that did not have a conclusive etiology.  Additionally, the signs and symptoms include joint pain which is one of the enumerated signs and symptoms of a medically unexplained chronic multisymptom illness per 38 C.F.R. § 3.317(b) (2014).  

In light of above, the Board concludes that the medical evidence of record reflects that, after his separation from service and for a period of at least six months, the Veteran, who meets the VA's definition of a Persian Gulf Veteran, experienced Veteran's joint pain of unknown etiology rather than separate, diagnosable disabilities.  

As a result, the Board finds that based on the September 2014 VA examiner's findings and when affording the Veteran the benefit of the doubt, that he has a disability manifested by pain of multiple joints as due to an unexplained chronic multisymptom illness.

As a medically unexplained chronic multisymptom illness, it must next be determined whether the Veteran's disability manifested by pain of multiple joints warrants at least a 10 percent rating.

As the Board finds that the Veteran is competent and credible to report the frequency and severity of these symptoms, the criteria for a 10 percent evaluation for these symptoms have been closely approximated.  As such, service connection for Veteran's disability manifested by pain of multiple joints as due to a medically unexplained chronic multisymptom illness is warranted.  38 C.F.R. § 3.317.

Based on the existing evidence and resolving reasonable doubt in the Veteran's favor, the claim for service connection for a disability manifested by pain of multiple joints in the upper and lower extremities as due to an unexplained chronic multisymptom illness on a presumptive basis under 38 C.F.R. § 3.317 is granted.


ORDER

Entitlement to service connection for a disability manifested by pain of multiple joints in the upper and lower extremities as due to an unexplained chronic multisymptom illness is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


